

115 HR 4162 IH: Pell Grant Modernization Act
U.S. House of Representatives
2017-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4162IN THE HOUSE OF REPRESENTATIVESOctober 27, 2017Mr. Grothman (for himself and Mr. Garrett) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to adjust the period of eligibility for Federal Pell
			 Grants, and for other purposes.
	
 1.Short titleThis Act may be cited as the Pell Grant Modernization Act. 2.Eligibility for Federal Pell Grants (a)10-Semester period of eligibilitySection 401(c)(5) of the Higher Education Act of 1965 (20 U.S.C. 1070a(c)(5)) is amended by striking 12 semesters both places it appears and inserting 10 semesters.
 (b)Full-Time studentSubparagraph (A) of section 481(a)(2) of the Higher Education Act of 1965 (20 U.S.C. 1088(a)(2)) is amended to read as follows:
				
					(2)
 (A)For the purpose of any program under this title, the term academic year shall— (i)require—
 (I)a minimum of 30 weeks of instructional time for a course of study that measures its program length in credit hours; or
 (II)a minimum of 26 weeks of instructional time for a course of study that measures its program length in clock hours;
 (ii)require an undergraduate course of study to contain an amount of instructional time whereby a full-time student is expected to complete at least—
 (I)30 semester or trimester hours or 45 quarter credit hours in a course of study that measures its program length in credit hours; or
 (II)1,125 clock hours in a course of study that measures its program length in clock hours; (iii)require an undergraduate course of study to contain an amount of instructional time whereby a 3/4-time student is expected to complete at least—
 (I)22 semester or trimester hours or 33 credit hours in a course of study that measures its program length in credit hours; or
 (II)825 clock hours in a course of study that measures its program length in clock hours; (iv)require an undergraduate course of study to contain an amount of instructional time whereby a 1/2-time student is expected to complete at least—
 (I)14 semester or trimester hours or 21 credit hours in a course of study that measures its program length in credit hours; or
 (II)525 clock hours in a course of study that measures its program length in clock hours; and (v)require an undergraduate course of study to contain an amount of instructional time whereby a less than 1/2-time student is expected to complete less than—
 (I)14 semester or trimester hours or 21 credit hours in a course of study that measures its program length in credit hours; or
 (II)525 clock hours in a course of study that measures its program in clock hours.. (c)Effective dateThe amendments made by this section shall take effect on July 1, 2018.
			